COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


MONTCLAIR COUNTRY CLUB
AND
ZURICH INSURANCE COMPANY                      MEMORANDUM OPINION *
                                                  PER CURIAM
v.   Record No. 2986-96-4                       APRIL 29, 1997

LAURA JAHNKE


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Joseph C. Veith, III; Montedonico, Hamilton &
           Altman, on brief), for appellants.

           (Michael E. Canode; Bond, Conte & Norman, on
           brief), for appellee.



     Montclair Country Club and its insurer (hereinafter

collectively referred to as "employer") contend that the Workers'

Compensation Commission (commission) erred in awarding temporary

total disability benefits to Laura Jahnke (claimant) and in

finding that she did not bear the burden of proving she made a

good faith effort to market her residual work capacity after

August 18, 1995.   Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.    Rule

5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.   R.G. Moore Bldg. Corp. v.
Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Factual findings made by the commission will be upheld on appeal

if supported by credible evidence.    James v. Capitol Steel

Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

     On August 14, 1995, claimant's counsel posed written

questions to Dr. Abdorasool Janati, claimant's treating

neurosurgeon.    Counsel asked Dr. Janati whether claimant was

presently disabled as a result of her March 21, 1991 compensable

injury by accident, and if so, whether that disability was total

or partial.   Counsel also requested that Dr. Janati set forth

claimant's limitations if she was only partially disabled.     On

August 18, 1995, Dr. Janati responded to these questions.      Dr.

Janati stated that claimant had sustained injuries to her neck

and right upper extremity as a result of a work-related accident

on March 12, 1991.   Dr. Janati opined that claimant continued to

suffer from symptoms of reflex sympathetic dystrophy of the right

upper extremity possibly associated with thoracic outlet syndrome

secondary to the work accident.   Dr. Janati further opined that

claimant's condition would require surgery, and that she would

remain totally disabled pending surgical intervention.
     On March 6, 1996, claimant's counsel sent a similar letter

to Dr. Janati.   On April 3, 1996, Dr. Janati responded, stating

that claimant's condition remained unchanged, and that she

continued to be totally disabled.

     Claimant testified that she did not believe she had ever

been released to return to work since the 1991 accident.    She



                                  2
stated that she was incapable of working.   Yet, beginning in

September 1995, claimant made efforts to market her residual

capacity.    Claimant admitted that she was aware that on August

31, 1995, Dr. Janati had advised her not to lift more than

twenty-five pounds and to avoid pushing, pulling, and repeated

bending. 1

     Based upon this record, the commission held that claimant

proved that she had been totally disabled from work since August

18, 1995.    Dr. Janati's uncontradicted opinions and claimant's

testimony provide credible evidence to support the commission's

decision.
     In its role as fact finder, the commission was entitled to

weigh the medical evidence, and to infer that Dr. Janati's August

31, 1995 cautionary instructions to claimant regarding her daily

activities did not constitute work restrictions or a release to

gainful employment.   "Where reasonable inferences may be drawn

from the evidence in support of the commission's factual

findings, they will not be disturbed by this Court on appeal."
Hawks v. Henrico County Sch. Bd., 7 Va. App. 398, 404, 374 S.E.2d
695, 698 (1988).   Dr. Janati's August 18, 1995 and April 3, 1996

responses to counsel's clear and unambiguous questions proved

that Dr. Janati did not believe that claimant was only partially
     1
      In his August 31, 1995 office notes, Dr. Janati wrote as
follows: "I will see the patient back in follow-up in one month.
 In the meantime I have cautioned the patient against heavy
lifting (25 lbs. or more), pulling, pushing, and repeated
bending."



                                  3
disabled.   Rather, he made it clear in both instances that

claimant remained totally disabled due to injuries causally

related to the March 21, 1991 compensable injury by accident.    If

Dr. Janati believed that claimant was only partially disabled and

that she could work with specific restrictions, he had every

opportunity to provide such an opinion.   Yet, he chose not to do

so.

      Because credible evidence supports the commission's finding

that claimant remained totally disabled after August 18, 1995, we

find that the commission did not err in not requiring claimant to

prove that she made a good faith effort to market her residual

work capacity.
      For the reasons stated, we affirm the commission's decision.

                                                        Affirmed.




                                 4